
	

116 S1164 IS: Keeping Infants Domestically Safe Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1164
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mrs. Hyde-Smith (for herself, Mrs. Capito, Mrs. Blackburn, Mr. Wicker, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit black market adoption of children, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Keeping Infants Domestically Safe Act of 2019 or the KIDS Act.
 2.AmendmentSection 2251A of title 18, United States Code, is amended— (1)in subsection (a), in the undesignated matter following paragraph (2)(B), by striking subsection (c) and inserting subsection (d);
 (2)in subsection (b), in the undesignated matter following paragraph (2)(B), by striking subsection (c) and inserting subsection (d); (3)by redesignating subsection (c) as subsection (d);
 (4)by inserting after subsection (b) the following:  (c)(1)It shall be unlawful for a parent, legal guardian, or other person having custody or control of a minor to sell, trade, or offer to sell or trade, the minor in exchange for money or other consideration, if any of the circumstances described in subsection (d) exist.
 (2)It shall be unlawful for a person to purchase or otherwise obtain custody or control, or offer to purchase or otherwise obtain custody or control, of a minor in exchange for money or other consideration, if any of the circumstances described in subsection (d) exist.
 (3)Any person who violates paragraph (1) or (2) shall be fined under this title, imprisoned for not less than 30 years or for life, or both.
 (4)(A)This subsection shall not be construed to apply to any person adopting a minor through a legal adoption process.
 (B)In this paragraph, the term legal adoption process— (i)means an adoption process conducted in accordance with State law; and
 (ii)includes a surrogacy or gestational carrier agreement conducted in accordance with State law.; and (5)in subsection (d), as so redesignated, in the matter preceding paragraph (1), by striking subsections (a) and (b) and inserting subsections (a), (b), and (c).
			
